Simmons, C. J.

1. In order to render the lien of an attorney at law, upon property recovered by him in behalf of his client or upon property the title to which in a suit therefor he has successfully defended, binding upon hona, fide purchasers of such property, it is incumbent on the attorney to file, as provided in section 1980 of the code, his assertion claiming a lien on the property in question; but such filing is not essential to the validity of the lien as between' the attorney and his client, or as between him and other creditors of the latter.
2. An attorney’s lien may, as against the liens of other creditors, •be enforced against a portion of the property covered thereby, and satisfied out of its proceeds, although he has permitted other portions of such property to be sold under executions not his own, without asserting his lien or claiming the proceeds of the sales; and this is true though the other creditors could not 'have subjected the property thus sold to their liens, it not appearing that they took any steps to compel an election by him to make his money out of property which he could reach and they could not. Judgment affirmed.